


110 HR 5796 IH: Foreclosure Prevention Act of

U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5796
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2008
			Ms. Clarke introduced
			 the following bill; which was referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To provide funding for the Neighborhood Reinvestment
		  Corporation for mortgage foreclosure mitigation activities.
	
	
		1.Short titleThis Act may be cited as the
			 Foreclosure Prevention Act of
			 2008.
		2.Housing
			 counseling resourcesThere
			 are appropriated out of any money in the Treasury not otherwise appropriated
			 for the fiscal year 2008, for an additional amount for the Neighborhood
			 Reinvestment Corporation—Payment to the Neighborhood Reinvestment
			 Corporation $100,000,000, to remain available until September 30, 2008,
			 for foreclosure mitigation activities under the terms and conditions contained
			 in the second undesignated paragraph (beginning with the phrase For an
			 additional amount) under the heading Neighborhood Reinvestment
			 Corporation—Payment to the Neighborhood Reinvestment Corporation of
			 Public Law 110–161.
		
